DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 8/13/2021 has been entered.  Claims 1-6, 10-15 are pending in the application with claims 1, 2 amended, claims 7-9 cancelled, and claim 15 newly added.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 and 10-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and 
Claims 1 and 2 recite the limitation “a second of the plurality of fluid channels adapted to independently inflate the second cell”, however the limitation fails to distinguish what the second cell is independently inflated with respect to.  For example, the examiner suggests amending the limitation to recite –a second of the plurality of fluid channels is adapted to independently inflate the second cell with respect to the first cell--.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 2, 4-6 and 15 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Frazer (US Patent No. 4,176,662).

In regard to claim 2, Frazer discloses a device (endoscope, Fig. 1) for navigation through a biological anatomy, the device having a longitudinal axis extending in a longitudinal direction (central axis of the endoscope, Fig. 1), comprising:
a first cell (23) configured to expand and contract in the longitudinal direction, wherein the first cell comprises a first expandable bladder (Figs. 3a-3e illustrate the first cell capable of expanding/contracting in the longitudinal direction);
a second cell (22) configured to expand and contract in the longitudinal direction, wherein the second cell comprises a second expandable bladder (Figs. 3a-3e illustrate the second cell capable of expanding/contracting in the longitudinal direction);
a third cell (20) configured to expand and contract in the longitudinal direction, wherein the third cell comprises a third expandable bladder (Figs. 3a-3e illustrate the third cell capable of expanding/contracting in the longitudinal direction); and
a control coil (sheath (13) includes a woven metal tube (15) as well as wires (41, 42) wound over sections of the woven metal tube (15), Fig. 5) comprising a plurality of fluid channels (24, 25, 26), a first of the plurality of fluid channels adapted to inflate the first cell (via fluid channel (24), Fig. 1), and a second of the plurality of fluid channels adapted to independently inflate the second cell (via fluid channel (26), Fig. 1), wherein the control coil passes through first expandable bladder, the second expandable bladder, and the third expandable bladder (the sheath (13) passes through the first through third bladders, Fig. 1).

In regard to claim 4, Frazer teaches wherein the first expandable bladder comprises a first longitudinally expandable bellow (Fig. 1).

In regard to claim 5, Frazer teaches wherein the second expandable bladder comprises a second longitudinally expandable bellow (Fig. 1).

In regard to claim 6, Frazer teaches wherein the device has a tool channel extending longitudinally through the first cell, the second cell and the third cell (forceps can be introduced through the endoscope, Col. 2, Line 67 – Col. 3, Line 1).

In regard to claim 15, Frazer teaches wherein the control coil further includes at least one wire (43, 44) adapted to control steering of the device (Col. 3, Line 55 – Col. 4, Line 19).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 2 and 3 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Utsugi (US Patent No. 4,148,307) in view of Frazer (US Patent No. 4,176,662).

In regard to claim 2, Utsugi discloses a device (10, Fig. 1) for navigation through a biological anatomy, the device having a longitudinal axis extending in a longitudinal direction (central axis of sheath (11), Fig. 1), comprising:
a first cell (43) configured to expand and contract in the longitudinal direction, wherein the first cell comprises a first expandable bladder  (Figs. 8a-8e illustrate the first cell capable of expanding/contracting in the longitudinal direction);
a second cell (14) configured to expand and contract in the longitudinal direction, wherein the second cell comprises a second expandable bladder (Figs. 8a-8e illustrate the second cell capable of expanding/contracting in the longitudinal direction);
(13) configured to expand and contract in the longitudinal direction, wherein the third cell comprises a third expandable bladder  (Figs. 8a-8e illustrate the third cell capable of expanding/contracting in the longitudinal direction); and
a flexible sheath (11) comprising a plurality of fluid channels (47, 35, 41), a first of the plurality of fluid channels adapted to inflate the first cell (via fluid channel (47), Fig. 7), and a second of the plurality of fluid channels adapted to independently inflate the second cell (via fluid channel (35), Fig. 7), wherein the control coil passes through first expandable bladder, the second expandable bladder, and the third expandable bladder (the sheath (11) passes through the first through third bladders, Fig. 7).
Utsugi does not expressly teach the flexible sheath being a control coil.
Frazer teaches an analogous endoscope (Fig. 1) for navigating a body lumen.  The endoscope comprises a sheath (13) formed of inner and outer plastic tubes (14, 16) with a woven metal tube (15) therebetween.  Additionally, a materials having a sharp melting point near body temperature is filled between the interstices of the woven metal tube and between layers (14, 16) and wires (41, 42) are wound over sections of the woven metal tube (15) for altering a temperature of the material thereby varying the stiffness of the sheath (Col. 3, Line 55 – Col. 4, Line 19).  The sheath is surrounded by bladders (20, 22, 23) that are individually inflated via tubes (24, 25, 26) in order to selectively advance the endoscope within a body lumen.  Since the sheath (13) incorporates the woven metal tube (15) and wires (41, 42) coiled about the woven metal tube, the sheath (13) is being considered a control coil.
(Col. 3, Line 55 – Col. 4, Line 19).

In regard to claim 3, Utsugi teaches further comprising a fourth cell (12) configured to expand and contract in the longitudinal direction, wherein the fourth cell comprises a fourth expandable bladder (Figs. 8a-8e illustrate the fourth cell capable of expanding/contracting in the longitudinal direction).

Response to Arguments
Applicant’s arguments with respect to claims 1-6 and 10-15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Allowable Subject Matter
Claims 1 and 10-14 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN N HENDERSON whose telephone number is (571)270-1430. The examiner can normally be reached Monday-Friday 6am-5pm (PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anhtuan Nguyen can be reached on 571-272-4963. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.